Willson, Judge.
This conviction is for the fraudulent sale and disposition of mortgaged property. It is not alleged in the indictment to whom the defendant sold or disposed of the property, or that such person was unknown to the grand jury.
It is essential that the name of the person to whom the property was sold or disposed of should be alleged, or that it be *95alleged that the name 'of such person was unknown to the grand jury, and the omission of such an allegation is a substantial and fatal defect in the indictment. (Presley v. The State, 24 Texas Ct. App., 494; — v. State, 26 Texas Ct. App., .)
Opinion delivered January 23, 1889.
Because the indictment is insufficient the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.